Citation Nr: 0326708	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-01 168	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
claims of service connection for a head injury, a low back 
disorder, and a right shoulder disability, characterized as 
residuals of a January 1970 motor vehicle accident, which 
claims had been previously denied by the RO in final February 
1997 and January 1998 rating decisions.  See 38 U.S.C.A. 
§ 7105.  In March 2001, the Board remanded the veteran's 
appeal for further evidentiary development.  In November 
2001, the veteran moved and his claims file was transferred 
to the Waco, Texas RO.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied a claim 
of service connection residuals of a January 1970 motor 
vehicle accident, including a head injury, a low back 
disorder, and a right shoulder disability.  The veteran was 
provided notice of the denial and did not appeal.

2.  Thereafter, in a January 1998 rating decision the RO 
denied the veteran's application to reopen claims of service 
connection residuals of a January 1970 motor vehicle accident 
including a head injury, a low back disorder, and a right 
shoulder disability.  The veteran was provided notice of the 
denial.  And, while the veteran filed a notice of 
disagreement as to the denial, he failed to perfect his 
appeal by thereafter filling a timely Substantive Appeal.

3.  Evidence received since the January 1998 RO decision is 
either cumulative or redundant; or it does not bear directly 
and substantially upon the specific matter of whether the 
veteran's preexisting low back disability was aggravated by 
military service and/or whether the veteran had current 
disease process of the head and right shoulder caused or 
aggravated by disease or injury while in military service, 
and; when considered with all of the evidence of record, it 
has no significant effect upon the facts previously 
considered.


CONCLUSION OF LAW

The evidence received since the January 1998 RO decision, 
which denied an application to reopen claims of service 
connection for residuals of a January 1970 motor vehicle 
accident, including a head injury, a low back disorder, and a 
right shoulder disability, which is final, is not new and 
material, and the veteran's claims for these benefits are not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA notified the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, including notice of the VCAA, a review of the record 
on appeal shows that the veteran was notified of this 
information by the RO and/or the Board, by the discussion in 
a rating decision, statement of the case, supplemental 
statements of the case, in a letter, and in a Board remand.  
(See Rating Decision, dated in July 1999; Statement of the 
Case, dated in November 1999; Supplemental Statements of the 
Case, dated in June 2000, December 2002, and April 2003; VA 
letter to the veteran, dated in October 2002; and the Board 
remand, dated in March 2001).  In the above documents, the 
veteran was specifically informed of the laws and regulations 
governing his claims.  Therefore, the Board finds that VA has 
no outstanding duty to inform the veteran of the information 
necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, by 
the discussion in the statement of the cases, supplemental 
statements of the case, in a letter, and the Board remand, 
provided the veteran with this notice.  (See Statement of the 
Case, dated in November 1999; Supplemental Statements of the 
Case, dated in June 2000, December 2002, and April 2003; VA 
letter to the veteran, dated in October 2002; and the Board 
remand, dated in March 2001)  Specifically, by way of the 
abovementioned documents, the veteran was specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  These document also served to inform the veteran of 
the evidence that the veteran was expected to provide in 
support of his claims.  The above documents also placed the 
veteran on notice that, while VA would aid him in obtaining 
evidence in support of his claims, the ultimate 
responsibility for obtaining that evidence rested with him 
and if that evidence were not obtained, VA would adjudicate 
his claims without it.  

Next, the Board recognizes that VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he was treated for the claimed disabilities as 
well as proof that his current problems were caused by 
military service.  (See Statement of the Case, dated in 
November 1999; Supplemental Statements of the Case, dated in 
June 2000, December 2002, and April 2003; VA letter to the 
veteran, dated in October 2002; and the Board remand, dated 
in March 2001).  A review of the record on appeal also shows 
that, based in part on the information provided by the 
veteran, the RO obtained and associated with the record all 
available and identified medical records; namely treatment 
records from both the veteran's local VA medical centers and 
private health care providers.  In addition, in reply to the 
RO's notice to the veteran that he needed to file any 
evidence he had that could substantiate his claims, the 
veteran filed written arguments and testified at a personal 
hearing.

Therefore, because VA has informed the veteran of the laws 
and regulations necessary to substantiate his claims, because 
VA provided the veteran with adequate notice of who would be 
responsible for obtaining the evidenced necessary to 
substantiate his claims, because the RO obtained and 
associated with the record on appeal all available and 
identified medical records, and because the RO has already 
adjudicated the veteran's claims in light of the VCAA, the 
Board concludes that VA provided the veteran with adequate 
VCAA notice, all relevant data have been obtained for 
determining the merits of the veteran's claims, and no 
reasonable possibility exist that any further assistance 
would aid the veteran in substantiating the claims.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d); See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Accordingly, 
adjudication of the claims at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Merits of the Appeal

In the February 1997 decision, the RO denied a claim of 
service connection for residuals of a January 1970 motor 
vehicle accident, including a head injury, a low back 
disorder, and a right shoulder disability.  As to the head, 
the RO denied the claim because, while service medical 
records include evidence of a head injury during a 1969 motor 
vehicle accident with complaints of headaches and dizziness 
on one occasion, no permanent residual or chronic disability 
subject to service connection was shown by the service 
medical records or post-service medical records.  As to the 
low back, the RO noted that the record showed the veteran 
sustained a low back contusion in a pre-service motor vehicle 
accident in 1962 as verified by a 1964 letter from Dr. Gates, 
the veteran's March 1969 entrance examination recorded low 
back complaints, and service medical records thereafter 
recorded continued complaints regarding the low back without 
specific evidence of re-injury or aggravation.  Accordingly, 
the RO denied the claim because, while service medical 
records show treatment for a low back injury, no permanent 
residual or chronic disability subject to service connection 
was shown by the service medical records or post-service 
medical records.  And, as to the right shoulder, the RO 
denied the claim because there was no record of a right 
shoulder injury showing a chronic disability subject to 
service connection.  Because a Substantive Appeal of the 
adverse determination was not submitted, the RO's decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).  Thereafter, the RO in a January 1998 
decision, denied the veteran's application to reopen a claim 
of service connection for residuals of a January 1970 motor 
vehicle accident, including a head injury, a low back 
disorder, and a right shoulder disability because, while the 
evidence filed by the veteran was new, it was not material 
because it did not show residuals of injury due to military 
service.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

Tellingly, the law and regulations that were in effect at the 
time the veteran filed his current applications to reopen 
provide that "New and material" evidence is evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
the matter on any basis, in this case, since the RO's January 
1998 decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Evidence available to the RO in January 1998 consisted of the 
veteran's and his representative's written statements to the 
RO, a February 1964 letter from Herbert S. Gates, M.D., 
service medical records, service records, post service 
medical records dated from August 1991 to August 1997, and a 
January 1997 statement from an in-service friend.

As to the veteran's and his representative's written 
statements to the RO, they asserted that the veteran's 
current head and low back disorders were caused by pre-
existing disabilities (i.e., a pre-service motor vehicle 
accident) being aggravated by injuries sustained while in 
military service, including a trampoline accident at Fort 
Wallas, Texas in 1969 in which he fractured his nose and 
cheek bones, his face hitting a helicopter console during a 
hard landing during helicopter training at Fort Wallas, Texas 
in 1969, and/or a December 1969/January 1970 motor vehicle 
accident while on Christmas leave from helicopter flight 
school at Fort Rucker in which he injured his head and right 
shoulder when he struck the front windshield of the car he 
was ridding in.  Alternatively, the veteran and his 
representative's asserted that current head and low back 
disorders were directly caused by the cited to in-service 
injuries.  As to the right shoulder disability, it was 
alleged that it was caused by the December 1969/January 1970 
in-service motor vehicle accident.  See letter received by 
the RO in September 1996; statement in support of claim 
received by the RO in November 1996; and Report of Accidental 
Injury, dated in January 1997.

The February 1964 letter from Dr. Gates noted that the 
veteran was injured in a January 1962 motor vehicle accident 
that required three weeks of hospitalization.  The veteran's 
diagnoses at that time included, among other things, a 
cerebral concussion, lumbar sprain, a fractured pubic bone, 
and cervical sprain with chip fracture.  Next, it was noted 
that the veteran complained that rotation of the neck to the 
right produced pain with jerking of the head and right 
shoulder, sitting on hard surfaces produced back pain, and of 
chronic numbness in the outer side of the left thigh.  It was 
opined that the veteran, at the current time, was able to 
pursue his studies.

The veteran's service medical records include March and April 
1969 entry examinations that noted that the veteran had a 
history of pre-service motor vehicle accident with had and 
back trauma.  The examiner at that time referenced Dr. Gates 
February 1964 letter.  Similar references to the veteran's 
pre-service motor vehicle accident in 1962 were found in 
March 1970 service medical records.  Service medical records, 
dated in January 1971, noted that the veteran's history 
included a January 1970 motor vehicle accident.  

In addition, service medical records, beginning in April 
1969, show the veteran complaints, diagnoses, and/or 
treatment for face, low back, and/or right shoulder pain.  
(See service medical records April 1969, May 1969, January 
1970, March 1970, April 1970, December 1970, and January 
1971; separation examination dated in October 1970.)  As to 
the right shoulder, a January 1970 treatment record included 
the opinion that the veteran's symptomalogy was probably 
caused by post-traumatic radiculopathy.  Another January 1971 
treatment record diagnosed bursitis.  As to the back, March 
1970 treatment records noted that the back pain was secondary 
to poor posture and/or psycho-symatic in origin.  Thereafter, 
a May 1970 treatment record noted that the veteran had a back 
strain and a January 1971 treatment record diagnosed 
bursitis.  X-rays of the cervical and the thoracic spine 
taken at these times were within normal limits.  The October 
1970 separation examination noted that the veteran had a 
painful right shoulder and low back pain secondary to a motor 
vehicle accident and separately noted that the veteran had a 
pre-service motor vehicle accident in 1961 that caused trauma 
to the head and low back.  The veteran at that time also 
complained of chronic headaches.

Interestingly, July 1969 treatment records show the veteran's 
complaints, diagnoses, and/or treatment for a fractured nose 
following a trampoline accident.  

The service records provided by the veteran consisted of an 
Army Commendation Medal awarded the veteran for his 
achievements while at the Army Aviation School at Fort 
Rucker, Alabama in 1970, a Certificate of Training for 
completing the Rotary Wing Aviation Course at Fort Wolters, 
Texas in 1969, an Individual Flight Record that noted the 
veteran was on medical restriction from flight duty from 
January 12, 1970, to January 23, 1970, and from April 2, 
1970, to October 7, 1970, as well as noted that the veteran 
was eliminated from the program because of flying deficiency 
in April 1970, and a list of graduated at the Rotary Wing 
Aviation Course at Fort Wolters, Texas in October 1969 which 
list included the veteran's name.

The post service medical records consisted of treatment 
records from University Medical Center, dated in November 
1971 and August 1991 to August 1994; Longview Regional 
Hospital, dated from September to October 1995; VA treatment 
records, dated from December 1994 to November 1996; and 
Sunrise Medical Center, dated in January 1996.  These records 
show the veteran's complaints and/or treatment for dizziness 
and blackouts due to disabilities unrelated to the current 
issues of appeal (heart disease, hypertension, and/or 
diabetes mellitus) as well as right sided head numbness (see 
VA treatment records dated in January 1995, February 1996, 
and September 1996; July 1993 brain computerized tomography 
(CT); University Medical Center, dated in June 1992 and July 
1993) and a burning sensation in the right shoulder (see VA 
treatment records dated in January 1995 and February 1995). 

The January 1997 lay statement reported that the veteran was 
in a motor vehicle accident while on leave in December 1969 
which caused the veteran to be thrown into the car's front 
window.  Following the accident, while the veteran was in 
considerable pain, he left the same night of the accident to 
return to base for training. 

Evidence received since the January 1998 RO denial consists 
of duplicate copies of the February 1964 letter from Dr. 
Gates and part of the veteran's service medical records as 
well as the veteran's and his representative's written 
statements to the RO, the veteran's testimony at a January 
2000 personal hearing, a statement in support of claim from 
one of the people who was with the veteran in January 1970 
when he was involved in a motor vehicle accident (see 
statement in support of claim received by the RO in June 
1999), a statement from the veteran's mother (see statement 
in support of claim dated in March 2000), a prescription for 
Librax filled in 1979, and post-service VA treatment records, 
dated from December 1994 to November 2002.

Initially, the Board notes that the February 1964 letter from 
Dr. Gates and the service medical records produced by the 
veteran were of record at the time of the prior final denial.  
Accordingly, this duplicative evidence is not new evidence 
within the context of 38 C.F.R. § 3.156.

As to the lay evidence that has been added to the record 
since the final January 1998 RO decision, the Board notes 
that it consisted of the veteran claiming that his January 
1970 motor vehicle accident aggravated his pre-existing low 
back disability and caused current adverse head and back 
pathology (see January 2000 personal hearing transcript).  
Specifically, the veteran testified that while in Buffalo, 
NY, in January 1970 for a funeral he was driving in a car 
that was struck head on by another car and thrown forward 
into the windshield.  The veteran reported that he struck the 
windshield with his head and shoulders.  He also reported 
that he re-injured his back in that accident.  However, 
because of a need to return to base, he did not seek 
treatment for his injuries until they started to interfere 
with his flight training.  And, his service medical records 
and Individual Flight Record act to document his complaints, 
diagnoses, and/or treatment for residuals of that head, low 
back, and right shoulder injury.  

As to the friend's statement, he reported that, while driving 
with the veteran on January 2, 1970, the car when was struck 
head on by another car and the veteran was thrown forward 
into the windshield. The veteran, at that time, injured his 
head, shoulders, and back (see statement in support of claim 
received by the RO in June 1999).

The veteran's mother reported that the veteran left a post-
service job because head, low back, and shoulder pains and 
the veteran both saw a doctor and took a lot of medication to 
treat his pain (see March 2000 statement in support of 
claim). 

The Board finds that above lay evidence consists, in 
substance, of the above people reporting the same facts 
regarding the veteran's in-service motor vehicle accident and 
injury and/or post-service complaints, diagnoses, and/or 
treatment for residuals of a head injury, a low back 
disorder, and a right shoulder disability, as was of record 
at the time of the January 1998 RO decision.  Therefore, they 
are not new evidence within the context of 38 C.F.R. § 3.156.  

As to the VA treatment records filled by the veteran, or 
obtained by the RO, that has been added to the record since 
the final January 1998 RO decision, the Board notes that some 
of the pre November 1996 VA treatment records were of record 
at the time of the prior final denial.  Nonetheless, both the 
old and new VA treatment records continue to show the 
veteran's complaints and/or treatment for dizziness and 
blackouts due to disabilities unrelated to the current issues 
of appeal (heart disease, hypertension, and/or diabetes 
mellitus).  The record on appeal also shows the veteran's 
complaints, diagnoses, or treatment for head numbness (see VA 
treatment records dated in January 1995, September 1996, 
February 1996, January 1997, June 1997, and December 1997; 
December 1996 brain CT.).  The Board also notes that the 
additional evidence shows, for the first time, post-service 
complaints, diagnoses, or treatment for low back pain and/or 
spasms (see VA treatment records dated in January 1997, 
October 1997, July 2000, and May 2001.).  They also show 
complaints, diagnoses, or treatment for right shoulder pain, 
swelling, and/or numbness (see VA treatment records dated in 
January 1995, February 1995, October 1997, July 2000, and 
January 2002.). 

(Parenthetically, the Board notes that, while the additional 
records obtained by the RO included a December 1996 brain CT 
which showed a small lacumar infart in the left basal 
ganglia, the same findings were made in the earlier July 1993 
brain CT that was of record at the time of the prior final 
denial.)  

As to the low back disability, the issue on appeal turns on 
whether a pre-existing disability was aggravated by military 
service.  See 38 C.F.R. § 3.303.  As to the head and right 
shoulder disabilities, the issue on appeal turns on whether 
the veteran has current head and right shoulder disabilities 
that were was caused by disease or injury sustained while in 
military service.  Id; Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  
Therefore, the Board finds that the post-service medical 
evidence, that shows the veteran's post-service complaints, 
diagnoses, or treatment for head, low back, and/or right 
shoulder disabilities without any opinions as to whether a 
pre-existing low back disorder was aggravated by military 
service or a medical opinion that current head and right 
shoulder pathology were caused or aggravated by military 
service, is not material evidence because it does not ". . . 
bear . . . directly and substantially upon the specific 
matter under consideration" and the applications to reopen 
must be denied.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having not been submitted to reopen 
claims of service connection for a head injury, a low back 
disorder, and a right shoulder disability, the appeal is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

